Tuesday      7th

              May, 1996.



Rocco Turkeys, Inc. and
 Home Indemnity Company,                                    Appellants,

against       Record No. 2276-94-3
              Claim No. 165-09-96

Olga Lemus,                                                 Appellee.

          From the Virginia Workers' Compensation Commission



          An order dated March 7, 1996 was received from the Supreme

Court of Virginia on March 27, 1996 and is recorded as follows:

Rocco Turkeys, Inc., et al.,                                Appellants,

against       Record No. 960192
              Court of Appeals No. 2276-94-3

Olga Lemus,                                                 Appellee.


                 From the Court of Appeals of Virginia



          Upon consideration of the petition for appeal filed herein,

an appeal is awarded the appellants from a judgment rendered by the

Court of Appeals of Virginia on January 3, 1996, in the above-styled

proceeding.   Upon further consideration, the said judgment is vacated

and the case is remanded to the Court of Appeals of Virginia for

reconsideration in light of this Court's decisions in The Steinrich
Group, et al. v. Claudia H. Jemmott, Record No. 950829, Perdue Farms,

Inc. v. Linda Kay Martin, Record No. 951050, and Wampler-Longacre

Chicken, Inc. et al. v. Shirley A. Biller, Record No. 951072 (March 1,

1996).
          This order shall be certified to the Court of Appeals of

Virginia and to the Virginia Workers' Compensation Commission.

                          A Copy,

                               Teste:

                                         David B. Beach, Clerk

                               By:
                                         /s/ Patricia H. Krueger
                                         Deputy Clerk


                          A Copy,
                               Teste:

                                         Clerk